Citation Nr: 0513647	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for headaches as secondary 
to service-connected chorioretinitis of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from August 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that denied service 
connection for headaches, claimed as secondary to appellant's 
service-connected chorioretinitis of the left eye.


FINDINGS OF FACT

1.  Appellant currently has a service-connected disability 
for chorioretinitis of the left eye, long rated 30 percent 
disabling.

2.  Appellant has been competently diagnosed with 
intermittent ophthalmic migraine headaches.

3.  Competent medical opinion of record asserts that 
appellant's service-connected chorioretinitis did not cause 
or make permanently worse his current ophthalmic migraine 
headaches.  No relationship was found by competent evidence.


CONCLUSION OF LAW

Appellant's ophthalmic migraine headaches are not proximately 
due to, the result of, or aggravated by his service-connected 
chorioretinitis of the left eye.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
secondary service connection for migraine headaches was 
received in October 2002; the claim was denied by rating 
decision in June 2003.  RO sent appellant a VCAA duty-to-
assist letter in November 2002, prior to the rating decision.  
The duty-to-assist letter did not expressly satisfy the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in October 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant was afforded VA examinations in two protocols (eye 
examination and neurology examination) in an effort to 
identify the etiology and severity of appellant's claimed 
disability.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
apparently had no visual defects at the time of his 
enlistment.  He was hospitalized in May 1965 for blurred 
vision.  Appellant was diagnosed with chorioretinitis of the 
left eye.  Despite treatment in service, appellant's vision 
deteriorated until his visual acuity in the left eye was 
4/400 (right eye 20/20).  A medical review board found that 
the chorioretinitis was currently inactive, but recommended 
that appellant be separated from service because the 
condition could recur in the left eye or a new lesion could 
occur in the other eye.  Appellant was duly medically retired 
in August 1966.  There is no mention of headaches in 
appellant's service medical record.

Appellant had a VA medical examination in October 1966.  
Appellant's subjective complaint was that his left eye ached 
when appellant was tired; he did not complain of headaches.  
On physical examination, the right eye was normal and had 
visual acuity of 20/15; and the left eye showed two pigmented 
scars and had visual acuity of 7/200.  The examiner's 
impression was old, healed chorioretinitis of the left eye.

An ophthalmology clinic note from Chelsea Naval Hospital 
shows that appellant complained in March 1971 of a dull ache 
in both eyes; his right eye was 20/20 and out of his left eye 
appellant could count fingers at a distance of 3 to 4 feet.  
The same clinic in March 1973 found appellant's visual acuity 
to be 20/15 in the right eye and 2/400 in the left eye.

Appellant was granted service connection for healed 
chorioretinitis of the left eye in a rating decision of April 
1973.  A 30 percent rating was assigned.  He was also granted 
special monthly compensation for loss of the left eye (having 
light perception only).

A VA optometry clinic noted dated October 2001 shows that 
appellant reported for an annual eye examination and 
complained of periodic sharp pain in the left eye.  The 
examiner's assessment was possible migraine headaches 
consequent to aura and headaches consequent to presbyopia of 
the right eye.  Later in the same month he was treated for 
sinus problems, including sinus headache.   

VA general medical clinic notes show appellant complained in 
December 2001 of headaches for the previous several days.  
The physician's impression was recurrent headache with 
partial loss of vision, rule out migraines.

VA neurology clinic notes show that appellant complained in 
February 2002 of recurrent headaches, with blurred vision on 
the right side.  Appellant stated that for the last 5 to 10 
years he had experienced pressure pain in his eye, as well as 
episodes of blurred vision.  Appellant stated that the 
symptoms could occur simultaneously or independently, and 
would only last for a few minutes.  The examiner's impression 
was possible migraine headaches with scotoma.  

In March 2001, appellant had a VA computed tomography (CT) 
scan of the head and also underwent a VA electroencephalogram 
(EEG), both of which were normal.  

Appellant had a follow-up session at the VA neurology clinic 
May 2002, during which he stated that he was no longer having 
episodes of pressure behind the eye or visual change.  The 
neurologist noted that the CT scan and the EEG had been 
normal.  The neurologist's impression was ophthalmic 
migraine, infrequent and brief episodes, with no treatment or 
follow-up required.

Appellant submitted a claim for service connection for 
headaches in October 2002.  Appellant stated in his claim 
that he was currently rated as 30 percent disabled for 
blindness in the left eye, and he believed that the service-
connected disability was the cause for his current 
"migraine" headaches.

Appellant underwent a VA neurological examination in March 
2003 specifically for the purpose of determining whether he 
had migraine headaches secondary to his service-connected 
chorioretinitis.  The neurologist reviewed appellant's 
administrative folder and medical records prior to the 
examination.  Appellant complained of pain in both eyes and 
in the forehead surrounding the eyes.  The pain was 
occasionally associated with loss of vision on the right for 
10 to 15 minutes.  Appellant stated that the headaches 
occurred a couple of times per week and were of mild-to-
moderate intensity.  The duration of the headaches could vary 
from mere minutes to an entire day.  Appellant stated that 
the headaches began in 1994.

On physical examination, the cranial nerve exam was notable 
for left eye central scotoma; the rest of the neurological 
examination was within normal limits.  The neurologist noted 
that tests performed in March 2002 (CT scan of the head with 
and without contrast, EEG, carotid duplex study, and blood 
tests including sedimentation rate) had all been normal.

The neurologist's diagnosis was ophthalmic migraine.  The 
neurologist specifically stated that she could not find any 
connection between current ophthalmic migraine and the 
distant history of left eye chorioretinitis.

Appellant had a VA eye examination in April 2003.  The 
examiner reviewed the C-file prior to the examination.  
Appellant reported intermittent ophthalmic migraine headaches 
since approximately 1994.  On examination, appellant's right 
eye visual acuity was 20/200 near vision and 20/40 distance 
vision, both correctable to 20/20.  Appellant's left eye 
visual acuity was ability to count fingers at a distance of 
one foot.  Appellant had a large visual scotoma in the left 
eye secondary to an old chorioretinal scar, and large old 
chorioretinal scar in the macular and perimacular area of the 
left eye.  There also appeared to be a questionable area of 
pallor temporally in the left optic nerve.

The examiner's diagnosis was old chorioretinal scar left eye, 
secondary to healed chorioretinitis.  Appellant's condition 
was not currently active.  The examiner concluded that 
chororetinitis did not cause the disability of migraine 
headaches, and did not aggravate or worsen the migraine 
headaches.  The examiner also diagnosed cataracts in both 
eyes.  


III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, the VA neurological 
examiner in March 2003 diagnosed appellant with ophthalmic 
migraine headaches.  The Board accordingly finds that the 
first step of the Wallin analysis (evidence of a current 
disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, service records document that appellant was 
medically retired for chorioretinitis of the left eye, and VA 
has granted appellant service connection for that condition.  
The Board accordingly finds that the second step of the 
Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no such 
medical evidence of nexus, and in fact the VA neurological 
examiner in March 2003 and the VA eye examiner in April 2003 
both specifically opined that appellant's service-connected 
chorioretinitis did not cause his current ophthalmic migraine 
headaches.  The VA eye examiner added a specific finding that 
the service-connected chorioretinitis did not aggravate or 
worsen the current ophthalmic migraine headaches.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
third step of the Wallin analysis has not been satisfied.

Based on the analysis above, the Board finds that service 
connection for ophthalmic migraine headaches, as secondary to 
service-connected chorioretinitis of the left eye is not 
warranted.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for ophthalmic migraine headaches as 
secondary to service-connected chorioretinitis of the left 
eye is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


